Title: To George Washington from Major General Artemas Ward, 23 June 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston 23 June 1776.

I have the honour of your Letter of the sixteenth Instant. Agreeable to your Directions I have ordered the Court of Enquiry to set for a rehearing of the Complaint of Col. Varnum against Lieut. Merrill.
The Letters to Major Small and Charles Proctor Esqr. I will forward if any opportunity offers.
By desire of Col. Cambell I have inclosed his Letters which he desires may be forwarded if there be no objection to them and an opportunity offers.
General Whetcomb does not accept his appointment, therefore I can have no relief by him, and I am so ill that I can attend but very little to any business.
I have just received information from several Privateers that eleven sail of Transports under convoy of a Frigate, are in the Bay standing in and supposed to be part of the Scotch Fleet; the

privateers are all ordered out, and I have taken measures to secure the Transports in case they should come into Nantasket Road. I am your Excellency’s Obedient most Humble Servant

Artemas Ward

